Third District Court of Appeal
                               State of Florida

                           Opinion filed April 20, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2875
                        Lower Tribunal No. 13-615-A-K
                             ________________

                                David Tirrell,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Brent J. Kelleher, Assistant
Attorney General, for appellee.


Before WELLS, SALTER and SCALES, JJ.

      WELLS, Judge.
      David Allan Tirrell appeals from a probation revocation order sentencing

him to 16 months in prison. Tirrell argues that the trial court erred in revoking his

probation (1) solely on Tirrell’s admission that he was arrested for a number of

crimes in violation of the terms of his probation; (2) for according him with less

credit for time served than he was entitled to and (3) because the written revocation

order did not conform to the trial court’s oral pronouncement.

      We find no merit in Tirrell’s argument that his probation was revoked solely

on his admission that he was arrested for a number of crimes while on probation or

on his claim that he was not accorded credit for all of the time served to which he

was due. We do, however, find that the written revocation order which concludes

that Tirrell violated condition 1 of the probation order does not conform to the trial

court’s oral pronouncement that Tirrell did not violate that condition and vacate

that portion of the order. See Laffitte v. State, 16 So. 3d 315, 316 (Fla. 3d DCA

2009) (“‘A written order of probation revocation must conform to the court’s oral

pronouncement at a defendant’s probation revocation hearing.’          Salvatierra v.

State, 691 So. 2d 32 (Fla. 3d DCA 1997) (citing Narvaez v. State, 674 So. 2d 868

(Fla. 2d DCA 1996); Snell v. State, 658 So. 2d 1165 (Fla. 2d DCA 1995)).”). The

order on appeal is, therefore, affirmed in all other respects.

      Affirmed in part, reversed in part.




                                            2